Citation Nr: 0028148	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Hepatitis C with 
liver damage.

2.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

REMAND

The veteran served on active duty in the military from 
November 1971 to December 1973.

In June 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veteran's claims of service connection for Hepatitis C with 
liver damage and chronic bronchitis.  

When completing a medical history questionnaire during his 
March 1971 military induction examination, the veteran 
indicated that he had experienced ear, nose or throat (ENT) 
trouble, shortness of breath, pain or pressure in his chest, 
and that he had coughed up blood in 1970 from a throat 
infection.  He went on to note, however, that there had been 
no recurrence of the throat infection since, and the 
examining physician indicated that it was not considered 
disqualifying (NCD).  The examining physician further 
determined that the veteran's sinus disease was only mild, 
that he only occasionally experienced shortness of breath, 
and that neither his sinus disease, shortness of breath, nor 
chest pain was sufficient to prevent him from serving on 
active duty in the military.  The veteran also indicated that 
he had experienced nervousness and difficulty sleeping, so 
the examining physician referred him for a psychiatric 
consultation to determine the status of his mental health.

The veteran underwent the psychiatric evaluation during the 
following month, in April 1971, and he indicated, among other 
things, that he had started using drugs ("speed") 18 months 
earlier; that he continued to use this drug for several 
ensuing months; and that, up to 6 months earlier, he also had 
used marijuana.  The examining psychiatrist determined, 
however, that there was no evidence of a psychiatric 
disability and that those prior indiscretions were not 
sufficient reasons to exclude the veteran from serving on 
active duty in the military.

In February 1972, the veteran received treatment several 
times for complaints of headaches, a sore throat, coughing, 
dyspnea, chest pain, etc., and his doctors diagnosed 
bronchitis and pharyngitis.  He received further treatment 
for some of these symptoms in March 1972, in addition to 
treatment for complaints of nausea (an "upset stomach").  
He received more treatment for bronchitis, asthma and 
sinusitis on various occasions during June 1972.  He also 
received treatment for complaints of epigastric pain (slight 
tenderness in the right upper quadrant of his abdomen).  
There was treatment during July 1972 for the sinusitis, and 
for pain and discomfort in his chest due to hyperventilation, 
expiratory wheezing, etc., that his doctors determined was at 
least partly attributable to his allergic bronchitis and 
asthma.

The veteran consulted a doctor in October 1972 for a painful 
palpable mass on his right testicle.  The doctor referred him 
to a urologist for further clinical evaluation and work-up.  
The urologist diagnosed an epididymal cyst and recommended 
surgery to remove it.

The following month, in November 1972, the veteran received 
additional treatment for congestion in his chest.  His doctor 
noted the history of asthmatic bronchitis.  The veteran also 
underwent a psychiatric evaluation in November 1972, and 
there were no indications of significant mental illness.  
However, beginning in December 1972, and continuing for 
several months, he received ongoing therapy, counseling, and 
constant monitoring via urine tests, for an addiction to 
several drugs-including opium, opium alkaloids and their 
derivatives, barbiturates, cocaine, etc.  Records show that 
he took some of the drugs intravenously (the heroin, 
amphetamines, and barbiturates), and as a result of his 
addiction, he was arrested and received a non-judicial 
sanction and summary court martial.  He also received further 
treatment in December 1972 for symptoms, such as a 
sore throat, believed to be attributable to his pharyngitis.

The veteran was hospitalized on the last day of February 1973 
and underwent surgery on the first day of March 1973 to 
excise the right epididymal cyst.  The procedure was without 
complication and, post-operatively, he did well, experiencing 
only minimal pain and minimal induration.  He was discharged 
from the hospital a few days later in March 1973 and assigned 
a temporary (P-3) limited duty profile.

The veteran received treatment in May 1973 for complaints of 
nausea, vomiting, and a cough-which he said that he had been 
experiencing for about 1 week.  He also said that he had 
noticed the previous day that his urine was dark, and that 
he had experienced malaise, but not fatigue.  The examining 
physician indicated that the veteran possibly had hepatitis, 
so he scheduled the veteran for several tests to confirm or 
rule this out.  However, it is unclear what the results of 
those tests were-although it appears they were negative 
since hepatitis was never diagnosed while the veteran was on 
active duty in the military, and there was no further mention 
or indication of the condition after that episode of 
treatment.

During his October 1973 military separation examination, the 
veteran indicated that he had hay fever.  He did not have any 
other complaints, noting that he was in "fair heath," and 
the objective clinical portion of the evaluation was entirely 
unremarkable for evidence of any symptoms or conditions 
pertinent to this appeal.  He also indicated in a statement 
that he later signed in December 1973 that there had been no 
change in the status of his medical condition since his 
separation examination.  His active duty service in the 
military ended later that month.

There is no medical evidence currently of record indicating 
that the veteran experienced Hepatitis C or chronic 
bronchitis until many years after service, although he 
alleged during his hearing at the RO that he had had such 
problems all along.  He said that he has experienced 
recurring symptoms related to both conditions on numerous 
occasions since service.  However, chronic bronchitis was 
initially diagnosed in November 1988.  Hepatitis C was not 
diagnosed until November 1996.  

In other testimony during his hearing, however, the veteran 
claimed that doctors at the VA Medical Center (VAMC) in Erie, 
Pennsylvania, told him that it was "very possible" that 
cold injury during service, while stationed in Alaska, caused 
damage to his lungs and led to his chronic bronchitis.  See 
the hearing transcript at pages 7 and 8.  In making that 
allegation, the veteran pointed out that he had received 
treatment during service for recurrent bronchitis and that 
service connection already has been established for 
frostbite, rated as 10 percent disabling.

Concerning his claim for Hepatitis C, the veteran attributed 
the condition to multiple factors in service, including a 
blood transfusion that he may have received during the 
surgery to excise the cyst on his right testicle, his 
involvement with practice inoculations with dirty needles as 
part of his medic training, and his involvement in 
transporting dead bodies without appropriate protection.  He 
denied that intravenous drug addiction, multiple tattoos, or 
multiple sexual partners-including a known prostitute, 
had anything to do with his contracting Hepatitis C, and he 
claimed that he has discussed this with his doctors at the 
VAMCs in Erie and Pittsburgh, although they have not actually 
written anything down expressing their opinions.  
Nevertheless, in another statement made prior to the hearing, 
the veteran alleged that his doctor (Dr. Shakil) at the VAMC 
in Pittsburgh, who specializes in liver diseases and 
determining the etiology of them, said that "he would be 
glad to tell [VA] about [the veteran's] condition."

Other records show that Dr. Shakil is indeed a VA 
gastroenterologist who initially examined the veteran on 
referral in December 1996.  The report of that evaluation 
indicates the veteran's symptoms did not start until about a 
year earlier, with the onset of fatigue, although Dr. Shakil 
also noted in the pertinent medical history that doctors in 
service thought the veteran possibly had hepatitis in 1973 
after he complained of noticing dark urine.  Dr. Shakil went 
on to note, however, that there was no known history of blood 
transfusions; that the veteran started drinking at age 19; 
that he typically had about 12 to 15 drinks per day for the 
first 10 years; that he stopped drinking in July 1996 because 
of nausea; and that he had a history of intravenous drug 
usage, smoking marijuana, snorting cocaine, multiple sexual 
partners-including contact with a prostitute several years 
earlier; and multiple tattoos.  Dr. Shakil further noted that 
the veteran had smoked about 1 package of cigarettes per day 
since he was 17 years old, and that his chronic liver disease 
was due to alcohol and Hepatitis C infection.  

When as here, VA is aware of the possible existence of 
additional evidence that may substantiate the veteran's 
allegations, he must be given an opportunity to submit this 
evidence to complete his application for compensation 
benefits.  Robinette v. Brown, 8 Vet. App. 69 (1995), 
citing 38 U.S.C.A. § 5103(a); see also Smith v. West, 214 
F.3d 1331 (Fed. Cir. 2000).  Therefore, inasmuch as doctors 
at the VAMCs in Erie and Pittsburgh have, according to the 
veteran, etiologically linked chronic bronchitis and 
Hepatitis C to his service in the military, he should be 
given an opportunity to submit written statements or other 
corroborating evidence from these doctors.  Robinette, supra.  

Accordingly, the claims are hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit a statement or 
other supporting evidence from the 
doctors at the VAMCs in Erie and 
Pittsburgh who have purportedly linked 
his chronic bronchitis and/or Hepatitis C 
to his service in the military.  Such 
evidence need not come from the experts 
previously identified by the veteran, but 
may be obtained from any competent 
authority.  All such evidence obtained 
should be associated with the other 
evidence of record in the claims file.  
Notice to the veteran that such evidence 
is necessary to complete his application 
for compensation benefits should be made 
a part of the claims file.  
38 U.S.C.A. § 5103.

2.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, especially any additional 
development called for by the submission 
of any
well-grounded claim, the RO should re-
adjudicate the veteran's claims for 
service connection.

3.  If any benefit requested continues to 
be denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument if he so desires.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


